Title: To John Adams from Samuel Phillips, 25 March 1801
From: Phillips, Samuel,Robbins, Edward H.
To: Adams, John



Sir,
Boston March 25, 1801

The Legislature of the Commonwealth of Massachusetts at their late Session, appointed the President of their Senate & the Speaker of their House of Representatives, to present to you a respectful address which they prepared they prepared for the purpose, upon your return to your native State.
The execution of this commission has been unfortunately delayed, by reason of Mr. Phillips’ ill health, which is much regretted.
The Committee propose to do themselves the honor of waiting on you, Sir, tomorrow at 12 o’clock, to discharge this trust, if it will be agreable then to receive them; if not, they have to ask the favor of your naming a time for this purpose, and they will conform with pleasure. With very high respect / we have the honor to be / Sir / your most humble Servants


Saml. PhillipsEdwd H Robbins